               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 RODNEY BOWMAN,

                          Plaintiff,
 v.                                                   Case No. 19-CV-538-JPS

 CPT. MARK NEUMANN, SHERIFF
 GRADY HARTMAN, and LT. KEITH                                         ORDER
 FABIANSKI,

                          Defendants.


       Plaintiff Rodney Bowman, who is confined at the Kettle Moraine

Correctional Institution, filed a pro se civil rights case under 42 U.S.C. § 1983

alleging that the defendants violated his constitutional rights when he was

confined at the Oneida County Jail (the “Jail”). This Order resolves

Plaintiff’s motion for leave to proceed without prepaying the filing fee and

screens his complaint. This case was previously assigned to Magistrate

Judge David E. Jones. However, because not all parties have had the

opportunity to consent to magistrate judge jurisdiction, the case was

reassigned to a district judge for entry of this order dismissing the case.

1.     Motion for Leave to Proceed without Prepaying the Filing Fee

       The Prison Litigation Reform Act applies to this case because

Plaintiff was incarcerated when he filed his complaint. 28 U.S.C. § 1915.

That law allows a court to give an incarcerated plaintiff the ability to

proceed with his case without prepaying the civil case filing fee, as long as

he meets certain conditions. One of those conditions is that Plaintiff pay an

initial partial filing fee. 28 U.S.C. § 1915(b). Once Plaintiff pays the initial
partial filing fee, the Court may allow him to pay the balance of the $350

filing fee over time, through deductions from his prisoner account. Id.

       On May 2, 2019, Magistrate Judge Jones ordered Plaintiff to pay an

initial partial filing fee of $12.66. (Docket #7). Plaintiff paid that fee on May

16, 2019. Therefore, the Court will grant his motion for leave to proceed

without prepaying the filing fee. He must pay the remainder of the filing

fee over time in the manner explained at the end of this Order.

2.     Screening the Complaint

       2.1    Federal Screening Standard

       The Court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint if the plaintiff raises claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b). To state a claim, a complaint must contain sufficient

factual matter, accepted as true, “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that:

1) he was deprived of a right secured by the Constitution or laws of the

United States; and 2) the defendant was acting under color of state law.

Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing

Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also


                                  Page 2 of 6
Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a pro se plaintiff’s

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       2.2    Allegations in the Complaint

       Plaintiff was confined at the Jail when he filed the complaint. (Docket

#1 at 1). On May 28, 2019, he notified the Court that he had been transferred

to the Kettle Moraine Correctional Institution. (Docket #8).

       Plaintiff is a state prisoner who was temporarily housed at the Jail.

(Docket #1 at 3, 4). He “questions the safety standards of facility procedures

and operations” at the Jail. Id. at 3. According to Plaintiff, the east cell/unit

bed structures are missing ladders and cross bars to prevent inmates from

accidental injury. Prisoners assigned to upper bunks in the east cell/unit use

the toilet or sink to climb up to upper bunk. Alternatively, inmates sleep on

the floor to avoid potential injury. Inmates experience these hazardous

conditions and have had injuries due to the inadequate assembly of bunk

beds. Recently, Plaintiff witnessed an inmate fall from an upper bed. The

inmate severely injured his left leg and knee, and he was transported to the

emergency room.

       Plaintiff states that the Jail’s “housing, feeding, and equipment usage

used by state/county inmates for safety and prevention of overall facility

cell/units” should be upgraded. Id. at 5. He brings this case seeking

“investigation and inspection for operation review.” Id. For relief, Plaintiff

seeks an injunction ordering an investigation of the Jail’s housing

conditions and enforcement of an order to correct hazardous conditions

and prevent use of out-of-date equipment.




                                  Page 3 of 6
       2.3    Analysis

       Plaintiff’s concerns with the safety of the Jail facilities do not state

any viable claims for relief. As an initial matter, Plaintiff is no longer

confined at the Jail and there is no indication that he is likely to be confined

there again in the future. Thus, his claim for injunctive relief is moot. See

Maddox v. Love, 655 F.3d 709, 716 (7th Cir. 2011); Ortiz v. Downey, 561 F.3d

664, 668 (7th Cir. 2009). Plaintiff seeks only injunctive relief (other than

costs), so his claim is moot because he has been transferred from the Jail.

       Moreover, to the extent that another inmate was injured when he fell

from the upper bed, Plaintiff lacks standing to assert the rights of other

prisoners and may only challenge violations of his own rights. As such, he

may not proceed on a claim based on the violation of other inmates’ rights.

See Lewis v. Casey, 518 U.S. 343, 349–50 (1996); Massey v. Helman, 196 F.3d

727, 739–40 (7th Cir. 1999); Newsom v. Norris, 888 F.2d 371, 381 (6th Cir. 1989)

(“Precedent dictates that a prisoner who initiates a civil action challenging

certain conditions at a prison facility in his individual capacity is limited to

asserting alleged violation of his own constitutional rights and, absent a

request for class certification, lacks standing to assert the constitutional

rights of other prisoners.”).

       Finally, even if Plaintiff were currently housed at the Jail, his desire

for certain safety measures is not serious enough to constitute an

unconstitutional condition of confinement. Plaintiff does not state that he

has any particular medical condition which would inhibit his ability to get

in and out of an upper bunk. As noted by another judge in this District,

“[c]ourts have uniformly held that the lack of a ladder to reach an upper

bunk does not pose a serious risk of harm” sufficient to implicate

constitutional concerns. Blue v. Baenen, No. 13-CV-1439-RTR, 2016 WL


                                  Page 4 of 6
8711729, at *9 (E.D. Wis. May 20, 2016) (collecting cases). The same is true

for a lack of bed rails. Benjamin v. Foster, No. 19-CV-253-JPS, 2019 WL

1412604, at *2 (E.D. Wis. Mar. 28, 2019).

3.     Conclusion

       In light of the foregoing, Plaintiff fails to state any claims upon which

relief may be granted. The Court must, therefore, dismiss this action with

prejudice.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1) for failure to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with his remaining balance to the

receiving institution;


                                  Page 5 of 6
       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that a copy of this order be sent to

Corey F. Finkelmeyer, Assistant Attorney General, Wisconsin Department

of Justice, P.O. Box 7857, Madison, Wisconsin 53707-7857.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 5th day of June, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                Page 6 of 6
